Whitfield, C. J.,
delivered the opinion of the court.
Code 1906, § 2200, is in the following words: “Witness Fees in Civil Gases—Plow Certificates for Obtained.—The fees to which a witness may be entitled in a civil case shall be allowed, *390on the affidavit of the witness, stating the number of days he has attended, and the amount of mileage, toll and ferriage to Avhieh he is entitled, to be taken and preserved by the clerk of the court, master or other officer before whom the witness Avas called to testify, and a certificate of the allowance shall be given to the witness. A witness shall be entitled to demand, at the expiration of each day, his compensation for attending on that day; and if the same be not paid, the witness shall not be obliged to attend further until the compensation for his previous attendance shall be paid, unless the party liable make and file an affidaAdt of his inability to pay. The party paying a witness attending on his behalf may file the certificate of the witness among the papers in the cause, and if he recoA'er costs therein, the amount shall be taxed in the bill of costs. Any witness may sue for and recover from the party on whose behalf he was summoned the amount specified in his certificate. Where a witness holds a certificate, and the same has been duly entered on the witness docket, it may be taxed and collected as other costs.”
These witnesses had never proved their attendance by making the proper affidavits, and no certificates had ever been issued to them. Speaking with respect to a matter of this kind, the court said, in the ease of Patty v. Sparkman, 58 Miss. 80: “However meritorious the claim for services rendered by an officer, if compensation for them is not provided by statute, it must be denied.” And in the case of Marshall County v. Tidmore, 74 Miss. 317, 21 South. 51, speaking with reference to witness fees, this court laid down the same strict rule that the statute must be followed. The rule of the statute is not only reasonable, but wise. Compliance is easy, and the witnesses have nobody to blame but themselves.
The decree is reversed, and the cause remanded.

Reversed*